Citation Nr: 1644736	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for gout.  

2. Entitlement to a disability rating in excess of 10 percent for hypertension.  

3. Entitlement to an initial disability rating in excess of 10 percent for left wrist synovitis associated with gout. 

4. Entitlement to an initial disability rating in excess of 10 percent for right wrist synovitis associated with gout. 

5. Entitlement to an initial disability rating in excess of 10 percent for left ankle synovitis associated with gout. 

6. Entitlement to an initial disability rating in excess of 10 percent for right ankle synovitis associated with gout. 

7. Entitlement to a disability rating in excess of 10 percent for left patellofemoral pain syndrome with synovitis secondary to gout.  

8. Entitlement to a disability rating in excess of 10 percent for right patellofemoral pain syndrome with synovitis secondary to gout.  

9. Entitlement to a compensable disability rating for bilateral pes planus.  

10. Entitlement to a compensable disability rating for a scar above the right eyebrow. 

11. Entitlement to a compensable disability rating for allergic rhinitis.  

12. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), sleeplessness, fatigue, and insomnia.  

13. Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2006.   

This appeal is before the Board of Veterans' Appeals (Board) from June 2010, July 2013, and February 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The June 2010 rating decision denied a rating in excess of 20 percent for gout.  The July 2013 rating decision denied a rating in excess of 10 percent for hypertension, denied compensable ratings for bilateral pes planus, a scar above the right eyebrow, and allergic rhinitis.  It also denied service connection for PTSD and a TDIU.  The decision also increased the Veteran's rating for bilateral patellofemoral pain syndrome to 10 percent, effective April 14, 2010.  

The February 2014 rating decision granted service connection for left wrist synovitis, right wrist synovitis, left ankle synovitis, and right ankle synovitis all at 10 percent and all as associated to the Veteran's gout.  It also decided that the Veteran had bilateral patellofemoral pain syndrome and synovitis secondary to gout and continued the 10 percent rating since April 14, 2010.  The decision also notes that due to these grants, the previous diagnosis of gout, which was evaluated at 20 percent, was closed out on September 15, 2013, the date in which the evidence established that the Veteran's bilateral ankles, knees, and wrists were all related to his service-connected gout.   

The Veteran initially filed a claim of entitlement to service connection for PTSD, sleeplessness, fatigue, and insomnia.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

The Veteran originally requested a hearing in connection with his appeals.  However, he withdrew his request for a Board hearing in January 2016.  Therefore, the Board may proceed with a decision.  38 C.F.R. § 20.702 (2015).

The RO last adjudicated these claims in a February 2014 supplemental statement of the case and a July 2014 statement of the case.  Since that time, the Veteran submitted lay statements and a private treatment record.  However, in May 2016, the Veteran submitted a waiver of RO consideration of the additional evidence and/or records which were submitted to the Board.  Therefore, the Board can proceed.  

The issue of entitlement to service connection for sleep apnea has been raised by the Veteran.  See November 2011 claim for sleep apnea.  Pursuant to Robinson v. Peake, 21 Vet. App. 545 (2006), VA is required to adjudicate all theories of entitlement reasonably raised by the record.  Moreover, a Veteran's alternative theories of entitlement are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Because this claim has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b).

The issues of entitlement to a rating in excess of 20 percent for gout, entitlement to increased initial disability ratings for synovitis of both wrists and both ankles, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's hypertension has manifested systolic pressure readings consistently below 200 and diastolic pressure readings consistently below 110. 

2. The Veteran's left knee patellofemoral pain syndrome with synovitis was manifested by complaints of pain and objective evidence of flexion limited to, at most, 90 degrees.  

3. The Veteran's right knee patellofemoral pain syndrome with synovitis was manifested by complaints of pain and objective evidence of flexion limited to, at most, 110 degrees.  

4. Throughout the appeal period, the Veteran's bilateral pes planus was manifested by decreased longitudinal arch height on weight-bearing and complaints of pain.

5. The Veteran's scar above his right eyebrow is superficial, with an area of less than six square inches; it is not manifested length of five or more inches, width of at least one-quarter inch, pain, skin breakdown, abnormal skin texture, hypo- or hyperpigmentation, inflammation, edema, keloid formation, elevated or depressed contour, underlying soft tissue loss, indurated or inflexible skin, adherence to underlying tissue, or limitation of function of the affected part, including limitation of motion.

6. Throughout the rating period on appeal, the Veteran's allergic rhinitis was not manifested by greater than 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.  

7. The Veteran's currently diagnosed PTSD has been medically linked the Veteran's experience during active duty service.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic Code 7101 (2015).

2. The criteria for a rating in excess of 10 percent for left patellofemoral pain syndrome with synovitis secondary to gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5017-5260 (2015). 

3. The criteria for a rating in excess of 10 percent for right patellofemoral pain syndrome with synovitis secondary to gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5017-5260 (2015).

4. The criteria for a rating of 10 percent for bilateral pes planus, but no higher, for the entire period on appeal, have been met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

5. The criteria for a compensable disability rating for a scar above the right eyebrow have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7800 (2015).

6. The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6522 (2015).

7. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in April 2010, May 2011, and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed hypertension, bilateral knees, bilateral pes planus, scar above his right eyebrow, and allergic rhinitis.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); ); Brockway v. McDonald, 15-1377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Board finds the May 2010, May 2011, April 2012, and December 2013 VA examinations adequate under Correia.  Indeed, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  Here, the record shows that the Veteran has bilateral knee patellofemoral pain syndrome with synovitis, so there is no opposite undamaged joint to compare.  Thus, the Board finds the VA joint examinations adequate.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2015). The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.


Hypertension

The Veteran has been assigned a 10 percent rating under Diagnostic Code 7101 for his service-connected hypertension.  He seeks a higher rating.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more, or the systolic pressure (the higher number) is predominantly 160mm or more, or; a minimum 10 percent evaluation for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110mm or more or when systolic pressure is predominantly 200mm or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120mm or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

A January 2010 private treatment record notes the Veteran's recorded blood pressure reading was 135/91.  A November 2010 VA treatment record notes the Veteran's recorded blood pressure reading was 123/82.  The report further notes the Veteran had been compliant with his blood pressure medication.  

A May 2011 VA general examination notes the Veteran was taking benazepril and recorded blood pressure readings of 134/75 sitting, 128/84 supine, and 111/75 upright. 

An April 2012 VA examination notes he was diagnosed with hypertension, took continuous medication, and recorded blood pressure readings of 140/87 sitting, 138/89 supine, and 128/84 upright.  The examiner found the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Also, the Veteran's hypertension or isolated systolic hypertension did not impact his ability to work.  

For the period on appeal, treatment records do not indicate the Veteran had diastolic pressure readings predominantly at 110 or more, nor had systolic pressure been predominantly at 200 or more.  

In this case, for the entire rating period on appeal, the Veteran's blood pressure readings have not shown diastolic pressure readings predominantly at 110 or more, nor has systolic pressure been predominantly at 200 or more.  Thus, the weight of the evidence is against a rating in excess of 10 percent for hypertension.

The Board has also reviewed alternative diagnostic codes and finds that none are applicable.  Therefore, an increased rating cannot be assigned under any alternative cardiovascular diagnostic codes.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7122 (2015). 

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 10 percent for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Bilateral Knees

The Veteran is seeking an increased rating for his bilateral knee disabilities.  As noted above, the Veteran is rated at 10 percent for bilateral patellofemoral pain syndrome and synovitis secondary to gout under Diagnostic Code 5017-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  As discussed below, since there is no evidence of arthritis in either knee, application of Diagnostic Code 5003 is not warranted.  Moreover, the Veteran cannot obtain any higher rating under Diagnostic Code 5003 than the currently assigned 10 percent ratings under Diagnostic Code 5260.

Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.

Diagnostic Code 5257, recurrent subluxation or lateral instability, is rated at 10 percent for slight instability, at 20 percent for moderate instability, and 30 percent for severe instability.  

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."    

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  Rating limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent. 

Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  Because the Veteran is already in receipt of at least a 10 percent rating throughout the appeal period, a higher rating under Diagnostic Code 5263 is unavailable to the Veteran.

Turning to the evidence of record, a May 5, 2009, private treatment record notes the Veteran reported weak and poor balance in his right knee.  He was found to have an abnormal gait/posture and tenderness or subluxation of the right patella. 

A May 13, 2009, private treatment record notes the Veteran had swelling or tender skin of the right knee area and patellofemoral grinding test of the right knee was abnormal.  The record notes x-rays of the right knee were normal.  He was found to have "bursitis prepatellar."  

June 2009 VA x-rays of the Veteran's knees revealed no radiographic evidence of gouty arthropathy, fracture, dislocation, or significant interval change.  There was normal mineralization and alignment.  

The Veteran was afforded a VA examination in May 2010.  He reported he used a cane and knee braces.  He reported no instability of the knees and only had difficulties with activities of daily living during his gout flare-ups.  Examination of his knees did not reveal any gross deformity, erythema, or effusion.  Range of motion was bilaterally to 135 degrees of flexion and extension was to zero.  Bilaterally, repetitive range of motion testing caused increased pain, but no increase in weakness, fatigability, or additional functional limitations.  The examiner noted that x-rays from June 2009 showed no evidence of arthropathy, there was no instability of either knee on examination, and the Veteran had functional limitations in activities of daily living primarily during flare-ups.  

A November 2010 VA treatment record notes the Veteran reported his knees were painful after sitting for long periods of time and with use of stairs.  The record notes that "[t]his appears to be more closely related to Patella Femoral Syndrome."  Also, the Veteran's left knee was found to have full range of motion, negative patellar apprehension and no pain with valgus/varus stress.  

The Veteran was afforded another VA examination in May 2011.  He reported intermittent bilateral knee pain; however, he did not describe erythema, warmth, or swelling associated with flare-ups.  He currently was not using any assistive device for his knees.  Physical examination revealed normal posture and gait and range of motion testing was bilaterally to 130 degrees of flexion and no limitation of extension.  Bilaterally there was no evidence of instability, pain with active movement, or pain, weakness, fatigability, or lack of endurance with repetitive movement.  Varus and valgus stress testing were negative and anterior and posterior drawer signs were negative bilaterally.  The examiner noted that x-rays of his knees were negative and diagnosed the Veteran with bilateral patellofemoral pain syndrome with no evidence of functional impairment.  

A June 2011 VA treatment record notes the Veteran reported a sudden increase in pain in his left knee.  Examination was notable for pain in the left knee with limiting flexion of joint, mild increased warmth, and slight swelling compared to the right knee.  

A November 2011 VA treatment record notes bilaterally the Veteran had full range of motion, with no effusions/erythema/heat, 5/5 strength and no crepitus.  Also, the right knee was tender to palpation while the left knee was not.  The record also notes that the Veteran continued to have left knee pain over his patella.  

The Veteran was afforded another VA examination in April 2012, in which he reported that during gout flare-ups he would experience pain and swelling in both knees.  The pain was quite severe and would prevent ambulation.  He also experienced intermittent pain when he sat with his knees in flexion and intermittently when walking on stairs.  He did not use any brace or splinting device.  Upon examination, active range of motion testing for the right knee revealed flexion to 120 degrees, with objective evidence of painful motion beginning at 110 degrees, and no limitation of extension or objective evidence of painful motion on extension.  Active range of motion testing for the left knee revealed flexion to 110 degrees, with objective evidence of painful motion beginning at 90 degrees, and no limitation of extension or objective evidence of painful motion on extension.  Repetitive-use testing revealed right knee flexion to 120 degrees and no limitation of extension and left knee flexion to 110 degrees and no limitation of extension.  The examiner found the Veteran had functional loss and/or functional impairment of the knees and lower legs.  Specifically, less movement than normal, pain on movement, interference with sitting, standing, and weight-bearing, and interference with walking up and down stairs bilaterally.  Muscle strength was 4/5 bilaterally on knee flexion.  The examiner found there was no history of patellar subluxation/dislocation and noted x-rays did not reveal degenerative or traumatic arthritis or patellar subluxation in either knee.  The examiner confirmed the diagnosis of patello-femoral pain syndrome and found that absent flare-ups of gout, the Veteran had no impairment with regard to work activities.  

A July 2012 VA treatment record states the Veteran reported gout flare-ups and he currently experienced pain in multiple joints at once.  Swelling, at its worse, was a little visible in the knees and his knees did not lock or buckle.  His left knee had full range of motion and no effusion, erythema, or heat.  He was slightly tender along the underside of the patella, but had normal gait.  (See Virtual VA, Carpi, 7/30/12, pg. 21). 

During his December 2013 VA examination, the Veteran reported bilateral knee pain and flare-ups that limited running and prolonged walking.  Upon examination, bilateral active range of motion testing revealed flexion to 135 degrees, with objective evidence of painful motion beginning at 135 degrees, and no limitation of extension or objective evidence of painful motion on extension.  Repetitive-use testing revealed bilateral knee flexion to 135 degrees with no limitation of extension.  The examiner found the Veteran had functional loss and/or functional impairment of the knees and lower legs.  Specifically less movement than normal and pain on movement in each knee.  Also, the examiner found the Veteran had tenderness or pain to palpation for joint line or soft tissues of both knees.  There was no evidence or history of recurrent patellar subluxation/dislocation and x-rays revealed no degenerative or traumatic arthritis or patellar subluxation in either knee.  The examiner diagnosed the Veteran with bilateral knee synovitis and opined that flare-ups limited motion by five degrees secondary to pain.  

Initially, the Board notes there is no objective evidence of ankylosis.  Therefore, Diagnostic Code 5256 is not applicable.  See 38 C.F.R. 4.71a, Diagnostic Code 5256.  Nor have there been any medical findings of dislocation or removal of the semilunar cartilage of the left knee, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's bilateral knees under Diagnostic Codes 5258, 5259, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263 (2015).

In regard to flexion, in order to warrant a schedular evaluation in excess of 10 percent for the Veteran's bilateral knee disabilities under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 30 degrees.  The Veteran exhibited right knee flexion limited, at most, to 110 degrees, with objective evidence of painful motion, and left knee flexion limited, at most, to 90 degrees, with objective evidence of painful motion.  Thus, as flexion of each knee has not been limited to anywhere near 30 degrees, any 20 percent evaluation, or higher, is not warranted under Diagnostic Code 5260.  Rather, the currently assigned 10 percent ratings under Diagnostic Code 5260 adequately account for the limitations of motion, including after considering the DeLuca factors, documented in the medical records and VA examinations.

With respect to a separate rating under Diagnostic Code 5261 for extension, the Board notes the evidence of record fails to indicate any limitations of extension that would warrant a compensable rating under Diagnostic Code 5261.  Indeed, the Veteran has consistently been found not to have any limitation of extension for either knee. 

Additionally, the Board finds the preponderance of the evidence is against a separate rating for instability under Diagnostic Code 5257.  The Board notes the Veteran consistently asserts that during his gout flare-up he is unable to ambulate, and the May 2009 private treatment records note the Veteran had an abnormal gait and right knee subluxation of the patella.  However, all VA examinations, to include the April 2010 examination and VA treatment records, are negative for any finding of subluxation.  Also, all x-rays, including those associated with the May 2009 private treatment records, are negative for any finding of patellar subluxation.  All instability tests have been normal.  As such, the Board finds a separate rating for either knee under Diagnostic Code 5257 is not warranted.  

For the reasons stated above, a rating in excess of 10 percent for bilateral patellofemoral pain syndrome with synovitis under Diagnostic Code 5260 is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Pes Planus

The Veteran asserts that his bilateral pes planus warrants a higher rating.  

The Veteran's bilateral foot disability has been rated under Diagnostic Code 5276 for flat feet.  Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a.  Diagnostic Code 5276 provides ratings for an acquired flatfoot on a bilateral or unilateral basis.  A noncompensable rating is assigned with mild flatfoot with symptoms relieved by build-up shoe or arch supports.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for a unilateral disability, and is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

A November 2010 VA treatment record notes the Veteran complained of trouble off and on with his feet.  

A May 2010 VA examination notes the Veteran reported he used inserts that helped.  He had no standing or walking limitation unless he was having a flare-up of pain associated with his gout.  Examination of both feet did not reveal any evidence of painful motion, edema, instability, weakness, or tenderness.  Also, there was no pes planus.  He had mild varus in relationship to the long axis of the Achilles of ten degrees that was reducible and there was no pain on manipulation.  Repetitive range of motion caused increased pain on the right and he had hallux valgus on the right of 25 degrees, which was 100 percent reproducible.  

A May 2011 VA general examination notes the Veteran reported he did not use any assistive devices for his feet.  The examiner found he had no functional limitations with respect to standing and walking, shoes were negative for abnormal wear, and he had bilateral pes planus with no pain resulting from manipulation.  X-rays of the right foot revealed no evidence of acute osseous abnormality and osteoarthrosis of the tibiotalar, talonavicular, and first metatarsophalangeal joints.  X-rays of the left foot revealed mild osteoarthrosis of the tibiotalar joint and moderate osteoarthrosis of the talonavicular joint, and no radiographic evidence of acute osseous abnormality.  

The Veteran was afforded a VA examination in April 2012, in which he reported he experienced flare-ups of his gout three to five times a year.  The involvement began with the great toe area and then expanded to the others.  He took Allopurinol on a regular basis and Indocin in association with the acute flare-ups.  He did not use any form of orthotics for his shoes and "simply depends upon comfortable shoes."  Absence of flare-ups of the gout he had no chronic difficulties with the feet.  However, when the flare-ups occurred, he was virtually incapacitated and unable to ambulate and unable to work during these episodes.  The examiner found the Veteran had no pain on use of the feet, no pain on manipulation, and his symptoms were not relieved by arch supports or built up shoes or orthotics.  Also, the examiner found the Veteran had decreased longitudinal arch height on weight-bearing.  However, there was no objective evidence of marked deformity of the foot, nor was there evidence of marked pronation of the foot.  There was no "inward" bowing of the Achilles' tendon or marked inward displacement.  The examiner reviewed the May 2011 imaging studies and opined that the Veteran's flat feet condition did not impact his ability to work; however, with the flare-ups of gout he was temporarily totally incapacitated and unable to work.   

The Board finds that the Veteran is entitled to a compensable 10 percent rating, and no greater, for his bilateral pes planus.  As noted above, a 10 percent disability rating for bilateral flatfeet is assigned when there is evidence of a moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  The objective evidence of record indicates that the Veteran has bilateral pes planus with decreased longitudinal arch height on weight-bearing.  Also, the Veteran has actively complained of foot pain.  Those are literally the only findings with respect to his pes planus.  

Although the April 2012 VA examiner noted the Veteran's symptoms were not relieved by arch supports or built up shoes or orthotics, as the Veteran reported he did not use any form of orthotics for his shoes and simply depended upon comfortable shoes and there is no evidence in the record of any type of marked deformity, a rating in excess of 10 percent is not warranted.  

The Board has considered whether a higher rating is available and appropriate under any other diagnostic code applicable to the feet, but finds that it is not.  The Board notes the Veteran has a diagnosis of osteoarthrosis in his bilateral feet.  Diagnostic Code 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  In this case, the appropriate rating criteria for orthopedic disabilities of the foot are contemplated by Diagnostic Codes 5276-5284.  Because the Veteran is currently in receipt of a compensable rating under Diagnostic Code 5276, the assignment of a separate 10 percent rating under Diagnostic Code 5003 is not appropriate, and the Board finds that symptoms of arthritis, characterized by pain and associated limitations, are considered by the assigned rating under Diagnostic Codes 5276.  Evaluation of the same manifestations under different diagnoses, or "pyramiding," is precluded by 38 C.F.R. § 4.14.  

Accordingly, the Board finds that the evidence establishes that a 10 percent rating, but no higher, is warranted for the Veteran's service-connected bilateral pes planus.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Scar Above the Right Eyebrow

The Veteran asserts his scar above his right eyebrow warrants a compensable rating.  His scar above his right eyebrow is rated under Diagnostic Code 7800.  38 C.F.R. § 4.118.  Scars are evaluated pursuant to Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 under 38 C.F.R. § 4.118.  

Diagnostic Code 7800 governs scars of the head, face or neck.  38 C.F.R. § 4.118.  Under Diagnostic Code 7800, a 10 percent rating is warranted for scars of the head, face or neck with one characteristic of disfigurement.  Id.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id. 

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are: 1) a scar of five or more inches in length; 2) a scar at least one-quarter inch wide at the widest part; 3) elevated or depressed scar surface contour on palpation; 4) scar adherent to underlying tissue; 5) hyper- or hypopigmentation in an area exceeding six square inches; 6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; 7) missing underlying soft tissue in an area exceeding six square inches; and 8) indurated and inflexible skin in an area exceeding six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1. 

When rating scars of the head, face or neck, unretouched color photographs are to be taken into account when evaluating the disability.  Id. at Note 3.  Disabling effects other than disfigurement associated with the individual scar of the head, face or neck, such as pain, instability and residuals of associated muscle or nerve injury, are to be rated separately under the appropriate Diagnostic Code.  Id. at Note 4.  The characteristics of disfigurement may be caused by one scar or by multiple scars.  Id. at Note 5.  The characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.

The Veteran was afforded a VA examination in April 2012.  The Veteran reported that the scar on his right eyebrow was not a source of functional impairment, discomfort, restricted movement, or skin breakdown.  He did not report his scar was painful or unstable.  Physical examination of the scar revealed it was approximately 2.5 cm long, of which 1.5 cm was buried within the Veteran's eyebrow, and 1 cm extended above his eyebrow.  Width, at its widest part, was 0.2 cm.  Color photographs were provided.  The examiner opined that the Veteran's scar did not impact his ability to work.  

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that a compensable rating is warranted for the Veteran's scar above his right eyebrow.  

There is no medical or lay evidence that the Veteran's scar is manifested by any of the eight characteristics of disfigurement, as contemplated by a 10 percent rating, or by any other characteristics of comparable severity to those listed.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  There is also no evidence of tissue loss or any type of gross distortion or asymmetry of any features of paired sets of features.  As such, a compensable rating for the scar above his right eyebrow is not warranted in this case.  Id.  

Indeed, the Veteran has not submitted any lay statements concerning the symptomatology of his scar and VA and private treatment records are silent for any treatment for the Veteran's scar, and specifically do not contain any evidence of abnormal skin texture, pigmentation or contour, underlying tissue loss or adherence, or that the scar is longer than five inches or wider than one-quarter inch.

Also, there is no evidence indicating that the examiner was not competent or credible, and as the report was based on accurate facts and an objective examination of the Veteran, the Board finds it is entitled to significant probative weight with respect to the current severity of the Veteran's scar above his right eyebrow.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008).  

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  The Veteran's scar is not deep, of an area greater than 144 square inches, or unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  There is no evidence of limitation of motion or function attributable to the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7805.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's scar.  See Schafrath, 1 Vet. App. at 593.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for a scar above the right eyebrow.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Allergic Rhinitis

The Veteran claims his allergic rhinitis warrants a compensable rating.  His allergic rhinitis is currently assigned a noncompensable disability rating under Diagnostic Code 6522.  See 38 C.F.R. § 4.97.  Diagnostic Code 6522 is for allergic or vasomotor rhinitis.  

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  A 30 percent rating is warranted for polyps.  38 C.F.R. § 4.97.

The Veteran was afforded a VA examination in April 2012.  He reported he experienced the "sniffles" approximately three to four times yearly, which resolved with over-the-counter nasal medication.  He denied any associated sneezing or itching.  He denied a history of sinus infection, speech impairment, or neoplasm.  His sinuses were found to be without tenderness and oropharynx was within normal limits.  Nasal passages were negative for greater than 50 percent obstruction on both sides or complete obstruction on one side.  Also, nasal passages were negative for polyps.  He was diagnosed with non-allergic rhinitis.  

The Board finds the evidence of record weighs against a finding that a compensable rating for rhinitis is warranted.  A compensable rating under Diagnostic Code 6522 requires allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.  A higher 30 percent rating is warranted for polyps.  There is no indication in the record that for the period on appeal the Veteran's allergic rhinitis is productive of nasal polyps, any finding of complete nasal obstruction on one side, or greater than 50 percent obstruction of the nasal passage on both sides.  Because the evidence weighs against such findings, a compensable rating for the Veteran's rhinitis is not warranted.  

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat.  As there is no lay or medical evidence of sinusitis, laryngitis, a total laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacteria rhinitis, rhinoscleroma, or Wegener's granulomatosis, the Board finds that Diagnostic Codes 6510 to 6521, 6523, and 6524 do not apply.  38 C.F.R. § 4.97. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for rhinitis pursuant to Diagnostic Code 6522.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with the Veteran's disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's disabilities and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disabilities have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 
	
In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran is seeking entitlement to service connection for PTSD, also claimed as sleeplessness, fatigue, and insomnia.  Specifically, the Veteran asserts in his November 2011 claim that while he was on the USS Tripoli, there was a "mine hit."  

Service treatment records are negative for complaints or treatment of any psychiatric disorder.  Records also note the Veteran was on the USS Tripoli from May 1987 until June 1992 and the RO conceded the Veteran was on board during the mine explosion.  

A November 2010 VA treatment record notes the Veteran reported problems sleeping since service.  The report notes that the Veteran "has difficulties staying asleep associated with his war time exposure.  It is unclear if this is PTSD related as he does not typically wake up to nightmares or flashbacks of war times."  

A December 2011 VA treatment record written by a psychologist notes the Veteran reported persistent symptoms of poor sleep, fatigue, and irritability since the ship he was stationed on in service struck a mine in 1991.  The psychologist diagnosed the Veteran with PTSD.  

The Veteran was afforded a VA examination in May 2012, in which he reported that while in service in February1991, his ship hit a mine and he felt an explosion.  He related his sleep problems to the explosion.  The examiner found the Veteran's reported stressor met the criteria to support a diagnosis of PTSD, his stressor related to his fear of hostile military or terrorist activity, and the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  The examiner opined that the Veteran did not appear to meet the DSM-IV criteria for depressive or an anxiety disorder, to include PTSD.  However, the Veteran did meet the criteria for insomnia, but "when it started is unclear (by his current report in 1991, by his previous report in 2006 or the first time noted in 2010)."  

An April 2016 private psychological record written by a private psychologist found the Veteran had a diagnosis of PTSD and notes he "clearly meets the diagnostic criteria" for PTSD as he was in direct fear of his life from a mine explosion in service.  

Upon review of the Veteran's assertions, the May 2012 VA examiner's finding that the Veteran's reported stressor met the criteria to support a diagnosis of PTSD, his diagnosis of PTSD related to his stressors by an April 2016 private psychologist, his service treatment records that confirm he was aboard the USS Tripoli from May 1987 until June 1992, and the RO's finding that the Veteran was on board the USS Tripoli during the mine explosion supports the Veteran's claim for entitlement to service connection for PTSD. 

While the Veteran also claims he has sleeplessness, fatigue, and insomnia, as these are all symptoms of his PTSD, the Board finds this to be a full grant of the psychiatric benefits sought on appeal.  

In summary, the Board holds that service connection for an acquired psychiatric disorder, to include PTSD, sleeplessness, fatigue, and insomnia, is warranted.  The evidence supports the grant and the appeal is granted.





ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.   

Entitlement to a disability rating in excess of 10 percent for left patellofemoral pain syndrome with synovitis secondary to gout is denied. 

Entitlement to a disability rating in excess of 10 percent for right patellofemoral pain syndrome with synovitis secondary to gout is denied. 

Entitlement to a disability rating of 10 percent, and no greater, for bilateral pes planus is granted.  

Entitlement to a compensable disability rating for a scar above the right eyebrow is denied.  

Entitlement to a compensable disability rating for allergic rhinitis is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, sleeplessness, fatigue, and insomnia, is granted.  


REMAND

In regards to the Veteran's claims for entitlement to an initial disability rating in excess of 10 percent for left wrist synovitis, right wrist synovitis, left ankle synovitis, and right ankle synovitis, the Board notes the Veteran submitted a timely notice of disagreement, in April 2014, with respect to these issues.  The electronic file does not, however, contain a statement of the case.  As a statement of the case is not part of the record, these issues must be remanded to provide the Veteran with this document.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In regards to the Veteran's claim for entitlement to a rating in excess of 20 percent for gout, the Board notes that the Veteran's gout is currently rated at 20 percent from January 1, 2007, to September 15, 2013, under Diagnostic Code 5017-5002.  Under Diagnostic Code 5017, gout is rated under the criteria for rheumatoid arthritis.  Diagnostic Code 5002 provides that rheumatoid arthritis will be rated as either an active process or on the basis of chronic residuals.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Id.  Instead, the higher rating will be assigned.  
For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  

As noted above, the February 2014 rating decision granted service connection for left wrist synovitis, right wrist synovitis, left ankle synovitis, and right ankle synovitis all at 10 percent and all as secondary to the Veteran's gout.  The February 2014 rating decision also found the Veteran had bilateral patellofemoral pain syndrome and synovitis secondary to gout and continued the 10 percent rating since April 14, 2010.  The rating decision also notes that due to these grants, the previous diagnosis of gout, which was evaluated at 20 percent, was closed out on September 15, 2013, the date in which the evidence established that the Veteran's bilateral ankles, knees, and wrists were all related to his service-connected gout and warranted separate ratings.  As the Veteran's chronic residuals for the wrists and ankles are being remanded, the Board finds the Veteran's claim for a higher rating for gout is inextricably intertwined, thus must also be remanded to allow the Veteran the opportunity to get the highest rating possible.  

Also, the separate issue of entitlement to TDIU is inextricably intertwined with the issues remanded and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Additionally, given the fact that service connection has been granted for PTSD in this decision, the Board finds that the adjudication of TDIU is potentially impacted by the disability rating and effective date which will be assigned.  As such, the Veteran's TDIU claim is also remanded. 



Accordingly, the case is REMANDED for the following action:

1. The AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to an initial disability rating in excess of 10 percent for left wrist synovitis, right wrist synovitis, left ankle synovitis, and right ankle synovitis.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

2. Then, attempt to obtain and associate with the claims file all VA treatment records from the San Diego VA since February 2014. 

3. After completing the above and any other development deemed necessary, readjudicate the claims to include a TDIU.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


